Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-3, none of the references, alone or in combination, discloses obtaining a bitstream comprising picture data; parsing the bitstream to obtain node split mode information of a first-level coding tree, wherein a root node of the first-level coding tree corresponds to a coding tree unit (CTU), and a sub-node of the first-level coding tree is defined by using the root node of the first-level coding tree and a node split mode corresponding to the node split mode information of the first-level coding tree; parsing the bitstream to obtain node split mode information of a second-level coding tree, wherein the node split mode information of the second-level coding tree indicates a horizontal ternary split mode or a vertical ternary split mode used to split a first node of the second-level coding tree, and a root node of the second-level coding tree is the sub-node of the first-level coding tree; splitting the first node of the second-level coding tree into three child nodes using the horizontal ternary split mode or the vertical ternary split mode; parsing the bitstream to obtain node split mode information of a first child node of the first node, wherein a split mode of the first child node, indicated by the node split mode information of the first child node, is not a horizontal binary split mode when the first node of the second-level coding tree is split by the horizontal ternary split mode, or is not a vertical binary split mode when the first node of the second-level coding tree is split by the the vertical ternary split mode; splitting the first child node into at least two sub-child nodes using the split mode of the first child node; and decoding a coding unit corresponding to a sub-child node from the at least two sub-child nodes, based on encoding information of the at least two sub-child nodes to obtain a picture corresponding to the picture data, when the sub-child node needs no further splitting.
Regarding claims 4-6, none of the references, alone or in combination, discloses determining a coding tree unit (CTU) corresponding to a to-be-encoded picture block; splitting the CTU in a node split mode corresponding to a first-level coding tree, to obtain a sub-node of the first-level coding tree, wherein a root node of the first-level coding tree corresponds to the CTU; splitting a first node of a second-level coding tree into three child nodes using a horizontal ternary split mode or a vertical ternary split mode, wherein a root node of the second-level coding tree is the sub-node of the first-level coding tree; determining a split mode of a first child node of the first node from a candidate-split-mode set that does not comprise a horizontal binary split mode when the first node of the second-level coding tree is split by the horizontal ternary split mode, or does not comprise a vertical binary split mode when the first node of the second-level coding tree is split by the vertical ternary split mode; splitting the first child node into at least two sub-child nodes using the split mode of the first child node; and encoding a coding unit corresponding to a sub-child node from the at least two sub-child nodes, when the sub-child node needs no further splitting.
Regarding claims 7-9, none of the references, alone or in combination, discloses obtaining a bitstream comprising picture data; parsing the bitstream to obtain node split mode information of a first-level coding tree, wherein a root node of the first-level coding tree corresponds to a coding tree unit (CTU), and a sub-node of the first-level coding tree is defined by using the root node of the first-level coding tree and a node split mode corresponding to the node split mode information of the first-level coding tree; parsing the bitstream to obtain node split mode information of a second-level coding tree, wherein the node split mode information of the second-level coding tree indicates a horizontal ternary split mode or a vertical ternary split mode used to split a first node of the second-level coding tree, and a root node of the second-level coding tree is the sub-node of the first-level coding tree; splitting the first node of the second-level coding tree into three child nodes using the horizontal ternary split mode or the vertical ternary split mode; parsing the bitstream to obtain node split mode information of a first child node of the first node, wherein a split mode of the first child node, indicated by the node split mode information of the first child node, is not a horizontal binary split mode when the first node of the second-level coding tree is split by the horizontal ternary split mode, or is not a vertical binary split mode when the first node of the second-level coding tree is split by the the vertical ternary split mode; splitting the first child node into at least two sub-child nodes using the split mode of the first child node; and decoding a coding unit corresponding to a sub-child node from the at least two sub-child nodes, based on encoding information of the at least two sub-child nodes to obtain a picture corresponding to the picture data, when the sub-child node needs no further splitting.
Regarding claims 10-12, none of the references, alone or in combination, discloses determining a coding tree unit (CTU) corresponding to a to-be-encoded picture block; splitting the CTU in a node split mode corresponding to a first-level coding tree, to obtain a sub-node of the first-level coding tree, wherein a root node of the first-level coding tree corresponds to the CTU; splitting a first node of a second-level coding tree into three child nodes using a horizontal ternary split mode or a vertical ternary split mode, wherein a root node of the second-level coding tree is the sub-node of the first-level coding tree; determining a split mode of a first child node of the first node from a candidate-split-mode set that does not comprise a horizontal binary split mode when the first node of the second-level coding tree is split by the horizontal ternary split mode, or does not comprise a vertical binary split mode when the first node of the second-level coding tree is split by the vertical ternary split mode; splitting the first child node into at least two sub-child nodes using the split mode of the first child node; and encoding a coding unit corresponding to a sub-child node from the at least two sub-child nodes, when the sub-child node needs no further splitting.
Regarding claims 13-15, none of the references, alone or in combination, discloses obtaining a bitstream comprising picture data; parsing the bitstream to obtain node split mode information of a coding tree, wherein the node split mode information of the coding tree indicates a horizontal ternary split mode or a vertical ternary split mode used to split a first node of the coding tree; splitting the first node of the coding tree into three child nodes using the horizontal ternary split mode or the vertical ternary split mode; parsing the bitstream to obtain node split mode information of a first child node of the first node, wherein a split mode of the first child node, indicated by the node split mode information of the first child node, is not a horizontal binary split mode when a first node of a second-level coding tree is split by the horizontal ternary split mode, or is not a vertical binary split mode when the first node of the second-level coding tree is split by the vertical ternary split mode; splitting the first child node into at least two sub-child nodes using the split mode of the first child node; and decoding a coding unit corresponding to a sub-child node from the at least two sub-child nodes, based on encoding information of the at least two sub-child nodes to obtain a picture corresponding to the picture data, when the sub-child node needs no further splitting.
Regarding claims 16-18, none of the references, alone or in combination, discloses obtaining a bitstream comprising picture data; parsing the bitstream to obtain node split mode information of a coding tree, wherein the node split mode information of the coding tree indicates a horizontal ternary split mode or a vertical ternary split mode used to split a first node of the coding tree; splitting the first node of the coding tree into three child nodes using the horizontal ternary split mode or the vertical ternary split mode; parsing the bitstream to obtain node split mode information of a first child node of the first node, wherein a split mode of the first child node, indicated by the node split mode information of the first child node, is not a horizontal binary split mode when a first node of a second-level coding tree is split by the horizontal ternary split mode, or is not a vertical binary split mode when the first node of the second-level coding tree is split by the vertical ternary split mode; splitting the first child node into at least two sub-child nodes using the split mode of the first child node; and decoding a coding unit corresponding to a sub-child node from the at least two sub-child nodes, based on encoding information of the at least two sub-child nodes to obtain a picture corresponding to the picture data, when the sub-child node needs no further splitting.

Most Pertinent Prior Arts:
US 2016/0067201

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486